Exhibit 10.1

AMENDED & RESTATED SEVERANCE AGREEMENT

THIS AMENDED & RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made as of
                 , 20    , between Harte-Hanks, Inc., a Delaware corporation
(the “Company”), and              (the “Executive”).

WHEREAS, the Executive is currently serving as              of the Company;

[WHEREAS, the Company and the Executive entered into that certain Severance
Agreement dated              (the “Prior Agreement”)]1;

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial and wishes to amend and restate the Prior Agreement to amend the
benefits to be received by the Executive in the event of termination; and

[WHEREAS, as consideration for, and as a condition to, the execution of this
Agreement, Executive will execute an [Employment Restrictions Agreement], in a
form provided by the Company.]2

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, this Agreement sets
forth benefits which the Company will pay to Executive in the event of
termination of Executive’s employment under the circumstances described herein:

 

1. Term. The term of this Agreement shall be effective upon a Change in Control
(as defined herein) and continue until the earlier of (a) the expiration of the
second anniversary of the occurrence of a Change in Control, (b) the Executive’s
death, or (c) the Executive’s earlier voluntary retirement (except as provided
in Section 3(a)(ii)) (the “Term”).

 

2. Definitions.

 

  (a) Cause. For “Cause” means that the Board determines in good faith that the
Executive shall have:

 

  (i) committed an intentional material act of fraud or embezzlement in
connection with his duties or in the course of his employment with the Company;

 

1

To be included/inserted as appropriate based on whether the agreement is in
relation to a new hire or promotion.

2

To be included/inserted as appropriate based on whether the agreement is in
relation to a new hire or promotion, and depending on the name and terms of the
agreement.

 

Amended & Restated Severance Agreement - Page 1



--------------------------------------------------------------------------------

  (ii) committed intentional wrongful material damage to property of the
Company;

 

  (iii) committed intentional wrongful disclosure of material secret processes
or material confidential information of the Company;

 

  (iv) been convicted of, or entered a guilty or no contest plea to, a felony or
other crime involving dishonesty or moral turpitude;

 

  (v) committed a material breach of the Company’s insider trading, corporate
ethics and compliance policies, or any other board-adopted policies applicable
to management conduct; or

 

  (vi) committed substantial, willful and repeated failures to perform duties
which (x) are appropriate for Executive’s position as reasonably instructed by
(or on behalf of) the Board in writing, and (y) have not been cured within 30
days of Executive’s receipt of notice of such failures.

For the purposes of this Agreement, no act, or failure to act, on the part of
the Executive will be deemed “intentional” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company.

 

  (b) Change in Control. A “Change in Control” of the Company shall have
occurred if any of the following events shall occur:

 

  (i) the Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 60% of the combined voting power of the then
outstanding securities of the remaining corporation or legal person or its
ultimate parent immediately after such transaction is received in respect of or
in exchange for voting securities of the Company pursuant to such transaction;

 

  (ii) the Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale less than 60% of
the combined voting power of the then outstanding securities of such corporation
or legal person or its ultimate parent immediately after such transaction is
received in respect of or in exchange for voting securities of the Company
pursuant to such sale;

 

  (iii)

any person (including any “person” as such term is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), has become the beneficial owner (as the term “beneficial
owner” is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of securities which

 

Amended & Restated Severance Agreement - Page 2



--------------------------------------------------------------------------------

 

when added to any securities already owned by such person would represent in the
aggregate 30% or more of the combined voting power of the then outstanding
securities of the Company;

 

  (iv) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or

 

  (v) such other events that cause a Change in Control of the Company as
determined by the Board in its sole discretion.

 

  (c) Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (d) Disability. “Disability” shall have the meaning given to disability in the
Company’s long-term disability insurance plan.

 

  (e) Payment Date. “Payment Date” shall mean the earlier to occur of the date
(i) 30 days following the Termination Date or (ii) five days from the date
Executive delivers an executed release in accordance with Section 6, in each
case subject to Section 11 if the Executive is a specified employee.

 

  (f)

Severance Compensation. The “Severance Compensation” shall be a lump sum cash
amount equal to the product of             3 multiplied by the sum of (i) the
annual base salary of the Executive in effect immediately prior to the Change in
Control or the Termination Date, whichever is larger, plus (ii) the average of
the bonus or incentive compensation of the Executive, received from the Company
for the two fiscal years preceding the year in which the Change in Control
occurred or for the two fiscal years preceding the year in which the Termination
Date occurs, whichever is larger.

 

  (g) Termination Date. The “Termination Date” shall be the date upon which the
Executive or the Company terminates the employment of the Executive and such
termination constitutes a “separation from service,” as defined and applied in
Section 409A of the Code.

 

 

3

Insert 1.5 for Vice Presidents; 2.5 for Senior or Executive Vice Presidents; 3.0
for Chief Executive Officer.

 

Amended & Restated Severance Agreement - Page 3



--------------------------------------------------------------------------------

3. Rights of Executive Upon Change in Control and Termination.

 

  (a) Provided the Executive has executed and delivered the release described in
Section 6 below, the Company shall provide Severance Compensation to the
Executive on the Payment Date in lieu of compensation to the Executive for
periods subsequent to the Termination Date, if, following the occurrence of a
Change in Control, any of the following events shall occur:

 

  (i) the Company terminates the Executive’s employment (i.e., the Executive
separates from service) during the Term other than for any of the following
reasons:

 

  (1) the Executive dies;

 

  (2) the Executive suffers a Disability and is unable to work (with or without
reasonable accommodation); or

 

  (3) for Cause;

 

  (ii) the Executive terminates his or her employment (i.e., separates from
service) after such Change in Control during the Term and a material adverse
change in the employment relationship without the Executive’s consent, which
shall include the occurrence of at least one of the following events:

 

  (1) a material adverse change in the nature or scope of the authorities,
functions or duties attached to the position with the Company that the Executive
had immediately prior to the Change in Control;

 

  (2) a reduction in the Executive’s salary, bonus or incentive compensation or
a significant reduction in scope or value of other monetary or non-monetary
benefits (other than benefits pursuant to a broad based employee benefit plan)
to which the Executive was entitled from the Company immediately prior to the
Change in Control;

 

  (3) a determination by the Executive made in good faith that as a result of a
Change in Control and a change in circumstances thereafter, he has been rendered
substantially unable to carry out, or has been substantially hindered in the
performance of, the authorities, functions or duties attached to his position
immediately prior to the Change in Control;

 

  (4) the Company shall require the Executive to materially relocate his
principal location of work from the location thereof immediately prior to the
Change in Control, or to travel away from his office in the course of
discharging his responsibilities or duties significantly more than required of
him prior to the Change in Control; or

 

Amended & Restated Severance Agreement - Page 4



--------------------------------------------------------------------------------

  (5) the Company commits any material breach of this Agreement;

provided, however, that with regard to each change described above, the
Executive must provide written notice to the Company within 90 days of the
occurrence of such change, and the Company shall have 30 days in which to cure.

 

  (b) Severance Compensation pursuant to this Section 3 will not be subject to
set-off or mitigation.

 

  (c) Upon a Change in Control, all equity-based awards previously granted by
the Company to the Executive and not yet exercised will become vested and fully
exercisable by the Executive. Such equity-based awards shall remain exercisable
for their original term; provided, however, that the Company has the right to
require the Executive to exercise such equity-based awards that are subject to
exercise within 90 days after receipt of written notice to the Executive. If the
Executive fails to exercise his or her equity-based awards within such 90-day
period, the Company has the right to cancel such equity-based awards. Awards
that have been structured to vest on a performance basis shall accelerate and
vest at the 100% level established for such awards regardless of whether the
100% performance level has been or will be achieved.

 

  (d) In the event the Company becomes obligated hereunder to pay the Executive
the Severance Compensation, the Company shall also pay the Executive on the
Payment Date a lump sum cash payment in the amount equivalent to continuation
coverage (COBRA) payments under the Company’s group health insurance plan for a
period of 24 months, provided the Executive has executed the release described
in Section 6 below.

 

  (e)

In the event that any payments to which Executive becomes entitled in accordance
with this Agreement would constitute a parachute payment under Section 280G of
the Code, then such payments, when added to any other payments made to Executive
that would constitute parachute payments under Section 280G of the Code will be
subject to reduction to the extent necessary to assure that Executive receives
only the greater of (i) the amount of those payments which would not exceed 2.99
times Executive’s “base amount” within the meaning of Section 280G of the Code
or (ii) the amount which yields Executive the greatest after-tax amount after
taking into account any excise tax imposed under Section 4999 of the Code on and
“excess parachute payments” provided to Executive under this Agreement and on
any other benefits or payments to which Executive may be entitled in connection
with the Change in Control or the subsequent termination of Executive’s
employment. Any reduction in Severance Compensation pursuant to this
Section 3(e) shall be accomplished in the following manner: first, by

 

Amended & Restated Severance Agreement - Page 5



--------------------------------------------------------------------------------

 

reducing the payment required pursuant to Section 2(f); if necessary, second by
reducing the payment required by Section 3(d); if necessary, third, by reducing
the vesting of equity-based awards pursuant to Section 3(c) (in an order among
such equity-based awards as is reasonably acceptable to Executive).

 

4. Successors, Binding Agreement. This Agreement will be binding upon the
Company, its successors and assigns, and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

5. Notice. The Company shall give written notice to Executive within ten days
after any Change in Control. Failure to give such notice shall constitute a
material breach of this Agreement. For purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given only if (i) delivered personally or by
overnight courier, (ii) delivered by facsimile transmission with answer back
confirmation, (iii) mailed (postage prepaid by certified or registered mail,
return receipt requested) (effective upon actual receipt), or (iv) delivered by
electronic communication to the address below. An electronic communication
(“Electronic Notice”) shall be deemed written notice for purposes of this letter
if sent with return receipt requested to the electronic mail address specified
by the receiving party. Electronic Notice shall be deemed received at the time
the party sending Electronic Notice receives verification of receipt by the
receiving party. Any party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a non-electronic form
(“Non-electronic Notice”) which shall be sent to the requesting party within
five days after receipt of the written request for Non-electronic Notice. Any
party from time to time may change its address, facsimile number, electronic
mail address, or other information for the purpose of notices to that party by
giving written notice specifying such change to the other party hereto.

 

If to the Executive:

 

[Executive]

c/o Harte-Hanks, Inc.

 

 

 

 

 

 

 

 

If to the Company:

 

Harte-Hanks, Inc.

9601 McAllister Freeway

Suite 610

San Antonio, Texas 78216

Attention: General Counsel

Email: robert_munden@harte-hanks.com

 

Amended & Restated Severance Agreement - Page 6



--------------------------------------------------------------------------------

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

6. Release. In consideration for the benefits and payments provided for under
Sections 3(a) and 3(d) of this Agreement, unless such requirement is waived by
the Board in its sole discretion, the Executive agrees to execute a release
acceptable to the Company releasing the Company, its subsidiaries, stockholders,
partners, officers, directors, employees and agents from any and all claims and
from any and all causes of action of any kind, including but not limited to all
claims or causes of action arising out of the Executive’s employment with the
Company or the termination of such employment. The Executive shall execute such
release prior to or as soon as practicable after his Termination Date.

 

7. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to herein,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the
substantive laws of the State of Texas (to the extent not preempted by federal
law), without regard to principles of conflicts of law. This Agreement replaces
the Prior Agreement and any other prior agreement between the Company and the
Executive providing for benefits upon separation, severance or change in
control.

 

8. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

9.

Employment Rights. Nothing expressed or implied in this Agreement shall create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to any Change in
Control; provided, however, that any termination of employment of the Executive
or removal of the Executive as an executive officer of the Company following the
commencement of any discussion authorized by the Board of Directors of the
Company with a third person that ultimately results in a Change in Control shall
be deemed to be a termination or removal of the Executive without Cause
immediately upon the consummation of a Change in Control for purposes of this
Agreement and shall entitle the Executive to all Severance Compensation.
Notwithstanding any other provision hereof to the contrary, the Executive may,
at any time during his employment with the Company upon the giving of 30 days
prior written notice, terminate his employment hereunder. If this Agreement or
the

 

Amended & Restated Severance Agreement - Page 7



--------------------------------------------------------------------------------

 

employment of the Executive is terminated under circumstances in which the
Executive is not entitled to any Severance Compensation, neither the Executive
nor the Company shall have any further obligation or liability hereunder.

 

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling; provided,
however, that no withholding pursuant to Section 4999 of the Code shall be made
unless, in the opinion of tax counsel selected by the Company and acceptable to
the Executive, such withholding relates to payments which result in the
imposition of an excise tax pursuant to Section 4999 of the Code.

 

11. Section 409A. Notwithstanding anything to the contrary in this Agreement, if
the Executive is a “specified employee” (as defined and applied in Section 409A
of the Code) as of the Termination Date, to the extent any payment under this
Agreement constitutes deferred compensation (after taking into account any
applicable exemptions under Section 409A of the Code) and to the extent required
by Section 409A of the Code, the Executive shall not be entitled to any payments
under this Agreement until the earlier of (a) the first day following the
six-month anniversary of the Termination Date, or (b) the Executive’s date of
death. For purposes of Section 409A of the Code, each “payment” (as defined by
Section 409A of the Code) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A of the Code,
payments shall be deemed exempt from Section 409A of the Code to the full extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4) and (with respect to amounts paid no later than the second
calendar year following the calendar year containing the Termination Date) the
“two-years/two-times” separation pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.

 

12.

Extension of Restrictive Covenants. Executive agrees that if Executive receives
Severance Compensation, the time periods for the non-competition and
non-solicitation covenants contained in Executive’s [Employment Restrictions
Agreement dated             ]4 (the “ERA”) shall be extended to be a period of
years equal to the multiple specified in 2(f) for calculation of Severance
Compensation, in each case (i) only to the extent such period is longer than
that the one already established for such covenant under the ERA, and
(ii) subject to Article Six of the ERA. Executive agrees that the ERA is
necessary to protect the Company’s confidential and proprietary information and
business goodwill. Executive further acknowledges that the time, geographic and
scope limitations of the restrictive covenants in the ERA, as extended hereby in
the event that Executive is to receive Severance Compensation, are reasonable,
especially in light of the Company’s desire to protect its confidential and
proprietary information, and that Executive will not be precluded from gainful
employment pursuant to his non-competition and other obligations as provided in
ERA, as extended hereby in the event that Executive is to receive Severance
Compensation.

 

4

To be included/inserted as appropriate based on whether the agreement is in
relation to a new hire or promotion, and depending on the name and terms of the
agreement.

 

Amended & Restated Severance Agreement - Page 8



--------------------------------------------------------------------------------

13. Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Act”), the Severance Compensation shall not be
deemed fully earned or vested, even if paid or distributed to Executive, if
the Severance Compensation or any portion thereof is deemed incentive
compensation and subject to recovery, or “clawback” by the Company pursuant to
the provisions of the Act and any rules or regulations promulgated thereunder or
by any stock exchange on which the Company’s securities are listed (the
“Rules”). In addition, Executive hereby acknowledges that this Agreement may be
amended as necessary and/or shall be subject to any recoupment policies adopted
by the Company to comply with the requirements and/or limitations under the Act
and the Rules, or any other federal or stock exchange requirements, including by
expressly permitting (or, if applicable, requiring) the Company to
revoke, recover and/or clawback the Severance Compensation.

[Signature page follows]

 

Amended & Restated Severance Agreement - Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Severance Agreement effective on the date and year first above written.

 

HARTE-HANKS, INC. By:  

 

Name:  

 

Title:  

 

EXECUTIVE By:  

 

Name:  

 

Title:  

 

 

Amended & Restated Severance Agreement - Page 10